Citation Nr: 0724078	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-34 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1985 to March 1988 
and from September 1990 to June 1991.

This appeal to the Board of Veterans Appeals (the Board) is 
from a January 2005 rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  Jurisdiction has since been transferred to 
the Fort Harrison, Montana, RO.  The veteran and her spouse 
provided testimony before a Veterans Law Judge at the RO in 
April 2007; a transcript is of record.


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus between her current lumbar disc disease and active 
military service.


CONCLUSION OF LAW

The veteran is not shown to have lumbar disc disease, due to 
disease or injury, which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


Factual Background and Analysis

The veteran contends that she sustained injury to her back 
while on active duty as part of the second platoon's M60 
machine gunner.  She stated that she participated in various 
emergency response drills and that on several occasions she 
was without a partner and had to carry her M-60, her gear and 
two ammo cases by herself.  She also participated in various 
exercises during Desert Storm which stressed her back.  

Service medical records (SMRs) are entirely negative for 
lumbar spine injury or complaints.  Although, in December 
1987, the veteran was evaluated for a single episode of a 
pulled muscle, the injury was reportedly confined to the 
neck, with no complaints or findings pertaining to the lumbar 
spine.  The neck injury was also apparently acute and 
transitory in nature and resolved with treatment, as there 
are no subsequently dated medical records on file reflecting 
further complaints, evaluation or treatment.  An April 1989 
quadrennial examination was likewise negative for mention of 
the lumbar spine.  At separation in 1991, clinical evaluation 
of all major body systems, to include the spine, was within 
normal limits.  Although given the opportunity to identify 
any history or symptoms associated with an in-service injury, 
she reported no pertinent complaints at that time and 
specifically denied recurrent back pain.  As a result, the 
veteran's SMRs do not affirmatively establish that any 
chronic disability had its onset during military service.  

Post service records from 1994 to 1995 contain no entries 
indicating treatment for complaints associated with the 
veteran's lumbar spine and do not mention any prior in-
service injury.  The first post-service evidence of any type 
of low back complaint is contained in a February 1999 VA 
outpatient treatment record.  At that time the veteran was 
evaluated for complaints of right groin pain radiating into 
the lower back.  Musculoskeletal evaluation was normal.  In 
July 1999, the veteran underwent a VA spine examination.  
There were no spine diseases or conditions alleged or 
diagnosed.  

The remaining post-service treatment records show the next 
mention of back pain was in April 2003.  At that time the 
veteran reported a history of falling on her tailbone about a 
year prior and that recently she had been unable to sit for 
extended periods of time on firm seating.  She complained of 
popping and aching sensation in the tailbone area.  A May 
2003 radiology report revealed mild disc space narrowing at 
L4-5 with moderate to marked disc space narrowing at L5-S1.  
This report does not, in any way, suggest that the 
symptomatology originated during military service and the 
physician did not specifically relate the current disc 
disease to service. 

In an August 2005 medical opinion a private physician noted 
the veteran's intermittent low back pain due to degenerative 
disc disease and history of treatment for neck pain in the 
military.  The physician concluded that it was as likely as 
not that the disc disease began at the same time and was most 
likely present when she was seen for the neck pain.  In 
statements dated in November 2005 and March 2006 the 
physician attributed the veteran's disc disease to her duties 
as a gunman during service as she had to carry her M-60 for 
long periods of time.  Similar statements from the same 
physician were.  

The Board notes that the private medical opinions have 
limited probative value as the physician did not indicate any 
source, independent of the veteran, regarding medical 
history.  With regard to medical evidence, the Court has held 
that a post-service reference to injuries sustained in 
service, without a review of SMRs, is not competent medical 
evidence.  Grover v. West, 12 Vet.App. 109, 112 (1999).  The 
private physician's opinion does not reflect knowledge of the 
veteran's entire history, as he did not address the lack of 
documented complaints of back injury during service and 
failed to account for the hiatus in the medical record from 
1991 to 1999.  Therefore, the private opinions, in context, 
are merely the recordation of the history as related by the 
veteran, and do not represent an informed medical conclusion 
or opinion by the author.  See LeShore v. Brown, 8 Vet. App. 
406 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(factors for assessing probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion) and Elkins v. Brown, 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
SMRs or other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).  

In contrast is a November 2006 VA examination report.  The VA 
examiner reviewed the veteran's claims file, took a detailed 
history of the veteran's service and post-service symptoms, 
and reviewed pertinent clinical findings.  Radiological 
examination of the lumbar spine was normal with evidence of 
lumbarization of the first sacral segment which was a variant 
of normal.  The examiner referred to the opinion from the 
veteran's treating physician suggesting that the lumbar disc 
disease began and was present at the same time she was 
treated in service for pulled neck muscle.  The VA examiner 
noted there were no X-ray reports to substantiate this claim 
and no evidence in orthopedic texts or  medical journals that 
would indicate a connection between a pulled neck muscle and 
lumbar spine disc disease.  

In a subsequent addendum, following additional review of the 
claims file and SMRs, a second examiner noted that review of 
active duty records showed one entry regarding complaints of 
neck pain in 1987 with no report of trauma to the neck or 
back.  Range of motion of the neck was full with no 
tenderness on palpation.  There were no other entries in the 
SMRs regarding a neck or low back condition or any type of 
injury to the spine through discharge in 1991.  The post-
service record shows that on a 1999 physical examination the 
veteran had numerous complaints but denied low back pain and 
did not comment on a neck condition.  The first entry 
regarding low back pain was in 1999 some 8 years after 
discharge.  

The VA examiner concluded that the one-time complaint of neck 
pain in 1987 had no association with the current diagnosis of 
degenerative disc disease of the lumbar spine in 2003.  The 
examiner further concluded that based on a file review and 
accepted medical principles, the veteran's current low back 
condition was clearly and unmistakably not due to, caused by, 
or aggravated by the one-time neck pain complaint or any 
other event that may have occurred during active duty.  

Both VA opinions were based upon review of the claims folder, 
including the SMRs and consistent with the veteran's medical 
history.  The VA examiners referred to specific documents as 
well as the veteran's lack of in-service complaints to 
support the conclusions.  Therefore, the Board finds the VA 
opinions to be of greater probative value than the opinions 
from the veteran's treating physician.  

The only other evidence submitted in support of the claim are 
lay statements and the veteran's testimony given at a May 
2007 Travel Board hearing.  At the hearing the veteran 
essentially reiterated previously submitted information 
consistent with history and complaints made during VA and 
private examinations.  Although she is competent to report 
the symptoms she has experienced since active service, she is 
not competent to testify to the fact that her duties 
performed in service and the lumbar disc disease diagnosed 
long after service are related.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).  Moreover, even assuming the 
veteran was sustained some type of low back injury at the 
time of the pulled neck muscle, the Board can only conclude 
that such a disease or injury was acute and transitory, given 
that the SMRs note no complaints of any of the symptoms that 
the veteran now reports or any description of the type of 
injury that the veteran now details and subsequent post-
service medical records are negative for complaints, findings 
or treatment of low back pain, until almost 10 years after 
service.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(veteran's version of events from the past may be of limited 
credibility and probative value in the absence of medical 
records showing treatment for the claimed disorder).  Thus, 
this contrary evidence significantly reduces the probative 
weight to be assigned to the veteran's testimony.  

The veteran has also submitted excerpts from various medical 
treatise evidence in the form of articles she had printed 
from the Internet.  In substance, these articles discuss 
osteoarthritis and its causes, signs and symptoms.  However, 
this evidence is insufficient to provide evidence of a link 
between the veteran's service and a current lumbar disc 
disease.  The evidence is simply "too general and 
inconclusive" to make a link more than speculative or to 
outweigh the specific medical evidence in this case.  See 
Sacks v. West, 11 Vet. App. 314 (1998).  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in August 2004, June 2005, and October 2006, 
the RO informed the veteran of its duty to assist her in 
substantiating her claim under the VCAA, and the effect of 
this duty upon her claim.  The letters informed her that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  She was advised that it was her 
responsibility to send any other medical records supporting 
her claim, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for lumbar degenerative 
disc disease is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


